Exhibit 10.01

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is
entered into by and among Lifescape, LLC (“Lifescape”), ValueOptions, Inc.
(“ValueOptions”), FHC Health Systems, Inc. (“FHC”), and Zamba Solutions
(“Zamba”), as of the 1st day of October, 2001, (the “Effective Date”).

 

WHEREAS, Zamba has provided to Lifescape consulting services which have
contributed to the creation of various computer software applications and
related intellectual property (the “Zamba Assets”); and

 

WHEREAS, Lifescape has been and is currently unable to pay Zamba for the
services rendered in connection with the creation of the Zamba Assets and Zamba
has demanded that the Zamba Assets be returned to it  until  full payment has
been made; and

 

WHEREAS, Zamba has provided to ValueOptions various consulting services; and

 

WHEREAS, ValueOptions desires to acquire the Zamba Assets.

 

NOW, THEREFORE,   in consideration of the covenants contained herein, the
parties hereto agree as set forth below:

 

1.             Transfer of Zamba Assets to ValueOptions.  Zamba hereby directs 
Lifescape to transfer to ValueOptions the Zamba Assets.

 

2.             Consideration.  In consideration of the transfer of the Zamba
Assets to ValueOptions, FHC and ValueOptions jointly and severally agree to pay
to Zamba the sum of  $ 1, 680,000 as follows: $ 280,000 on the Effective Date,
and $ 280,000 on the first business day of each of the next five (5) months.

 

3.             Default.  If any payment required to be made under Section 2 of
the Settlement Agreement is not made within five (5) days of the delivery of a
written notice that a required payment has not been made, via facsimile to the
chief financial officer of FHC at ******: (i) the aggregate payment due under
the Settlement Agreement shall be increased to $ 2,080,000 and the entire unpaid
balance shall be due immediately and (ii) all right, title and interest in the
Zamba Assets shall be returned to Zamba until the payment described in
subsection (i) hereof has been paid in full.

 

4.             Mutual Releases.

(a)           Release of Lifescape, FHC and ValueOptions.  In consideration of
and upon the receipt of all amounts due under this Settlement Agreement, Zamba,
for itself and on behalf of its officers, directors, members, subsidiaries,
affiliates, parent companies, successors, assigns, agents, underwriters,
attorneys, sureties, insurers and representatives, does and shall irrevocably
and unconditionally remise, release and forever discharge Lifescape,  FHC,
ValueOptions, their officers, directors, members, subsidiaries, affiliates,
parent companies, successors, assigns, agents, underwriters, attorneys,
sureties, insurers and representatives from any and all claims, demands and
causes of actions of any nature whatsoever arising out of or related to the
Zamba Assets.


(b)           Release of Zamba.  In consideration of and upon the receipt of the
Zamba Assets, each of Lifescape, FHC and ValueOptions, for itself and on behalf
of its officers, directors, members, subsidiaries, affiliates, parent companies,
successors, assigns, agents, underwriters, attorneys, sureties, insurers and
representatives, does and shall irrevocably and unconditionally remise, release
and forever discharge Zamba, its officers, directors, members, subsidiaries,
affiliates, parent companies, successors, assigns, agents, underwriters,
attorneys, sureties, insurers and representatives from any and all claims,
demands and causes of actions of any nature whatsoever arising out of or related
to the Zamba Assets.

 

5              Nonadmission of Liability.  The parties fully understand and
agree that this Settlement Agreement represents the compromise of disputed
claims and is not an admission of liability or concession of any legal position
taken by any party.

 

6.             Advice of Counsel.  The parties to this Settlement Agreement
acknowledge that they have been fully advised by counsel of their own choosing
with respect to the terms of this Settlement Agreement.

 

7.             Venue and Choice of Law.  Any dispute, claim, or cause of action
arising out of or related to the interpretation of or any default under this
Agreement shall be governed by the laws of the State of Minnesota, and the
parties to this Agreement hereby agree that venue for such action shall lie
solely in the State of Minnesota.  If any part, term or provision of this
Settlement Agreement is held by a court or administrative body to be illegal or
in conflict with any law, or by statute becomes illegal or in conflict with any
law, the validity of the remaining provision shall not be affected and the
rights and obligations of the parties shall be construed and enforced as if this
Settlement Agreement did not contain the particular, invalid part, term or
provision. The parties agree to submit to personal jurisdiction of the courts of
the State of Minnesota.

 

8.             Costs of Collection.  In the event either party commences
litigation arising out of or related to this Settlement Agreement, the
prevailing party shall be entitled to its fees and costs including reasonable
attorney’s fees. and any fees and costs associated with alternative dispute
resolution, including reasonable attorney’s fees.

 

9.             Entire Agreement.  This Settlement Agreement and the attached
Exhibits constitutes and contains the entire agreement and understanding between
the parties concerning the subject matters addressed in this Settlement
Agreement between the parties, and supersedes and replaces all prior settlement
negotiations and all settlement agreements proposed or otherwise, whether
written or oral, concerning the subject matter of this Settlement Agreement. 
Any statements, promises or inducements made among the parties that are not
contained in this Settlement Agreement shall be invalid and nonbinding.  No
waiver of any breach of any term or provision of this Settlement Agreement shall
be construed to be, nor shall be, a waiver of any other breach of any term or
provision of the Settlement Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

10.           Cooperation.  The parties agree to cooperate fully and execute any
and all supplementary documents and take all additional actions which may be
necessary and appropriate to give full force and effect to the basic terms and
intent of this Settlement Agreement.

 

11.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original agreement, but all such
counterparts taken together shall constitute one and the same agreement.

 


 

IN WITNESS WHEREOF, the parties have the caused this Settlement Agreement and
Mutual Release to be executed by them or on their behalf by their respective
representatives as of the Effective Date.

 

 

Lifescape, LLC

 

 

 

 

By: /s/

Ronald Dozoretz

 

 

Ronald I. Dozoretz, Manager of FHC Internet Services, L.C.,

 

 

the managing member of Lifescape, LLC

 

 

 

 

ValueOptions, Inc.

 

 

 

 

By: /s/

Elliot Gerson

 

 

Elliot F. Gerson

 

 

 

 

Its President

 

 

 

 

 

FHC Health Systems, Inc.

 

By: /s/

Elliot Gerson

 

 

Elliot Gerson,

 

 

 

 

Its  President

 

 

 

 

 

Zamba Solutions

 

 

 

 

 

By: /s/ Mike Carrel

 

 

 

 

 

Its CFO

 

 